ALLOWANCE

Allowable Subject Matter
Claims 1-26 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the cooling accommodating space is recessed from a rear surface of the body such that the body barrier and the cooling module are arranged in a front-rear direction, and wherein the body further includes a facing surface defining a surface of the body barrier such that the facing surface closes a front surface of the cooling module” as required in claim 1; the prior art specifically does not show “an outlet duct in communication with an outlet of the cooling module and configured to discharge the cold air blown from the heat absorption part to the first storage space, and wherein evaporator fan is located vertically above the evaporator, and wherein the cooling module further includes a connecting duct that extends downward from a discharge port of the evaporator fan and is connected to the outlet located under the evaporator” as required from claim 21; the prior art specifically does not show “the cooling module body containing a second evaporator to cool the second storage space, a second evaporator fan that circulates cold air of the second storage space to the second evaporator and the second storage space, and wherein the second evaporator is disposed between the first evaporator and the heat radiating part” as required from claim 22; the prior art specifically does not show “wherein the cooling module body includes first and second outlets through which air is sucked into the heat radiating part and an outlet through which air passing through the heat radiating part is discharged, wherein the cooling module body further includes a pair of side bodies and a rear body that are exposed to an outside of the body, wherein the first and second inlets are formed in one of the pair of side bodies and the rear body, and the outlet is formed in the one of the pair of side bodies” as required from claim 23; the prior art specifically does not show “wherein the cooling module body includes a rear body and a side body which surround the heat radiating part, wherein the inlet includes a rear inlet formed at the rear body and a side inlet formed at the side body, and the outlet is spaced apart from the side inlet in the front-rear direction at the side body” as required from claim 24; the prior art specifically does not show “wherein a height of the compressor is 0.8 times or less than a length of the compressor in a horizontal direction, and wherein a length of the condenser in the horizontal direction is greater than a length of the condenser in a longitudinal direction” as required from claim 25; the prior art specifically does not show “wherein a length of the condenser fan in a horizontal direction is greater than a length of the condenser in the horizontal direction, and is greater than a length of the compressor in the horizontal direction, and wherein the condenser fan includes a pair of fan units disposed in a lateral direction between the condenser and the compressor” as required from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763